Contracts; changes; acceleration claim; oral modification; necessity for written approval; implied in fact contract.— Plaintiff was awarded a fixed-price contract to perform certain runway repairs at Blytheville Air Force Base, Blytheville, Arkansas, the work to be performed within 45 days. Prior to commencement of performance the contracting officer by letter presented an offer to plaintiff for acceleration of the work, subject to written approval of higher authority. However, the contractor at no time entered into any written acceleration agreement with the *422Air Force. Plaintiff completed contract performance 18 days earlier than the date contemplated by the contract, and requested payment for early contract completion. The contracting officer denied the request and, upon appeal, the contract appeals board concluded that there was no viable acceptance by the contractor of an acceleration proposal, that no enforceable acceleration agreement existed between the parties, and that plaintiff was not entitled to additional compensation for accelerating the work. Plaintiff sought Wunderlich Act review of the board’s decision, and on August 8, 1977 Trial Judge Thomas J. Lydon filed a recommended opinion (reported at 24 CCF para. 82,195) concluding that the board’s decision is supported by substantial evidence and correct as a matter of law. On March 17, 1978 the court, by order, adopted the recommended opinion as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover, and dismissed the petition.